MOUNTS, Judge,
dissenting:
In my opinion a limited rehearing should have been held in this case in order to more carefully ascertain the valid basic facts which give rise to the possible legal issues. This case may contain unresolved due process and ethical questions. The affidavits upon which this Court appears to rely do *934not fully provide a sound factual basis upon which to answer these potential legal questions. We should not use affidavits, under these circumstances, to infer the regularity of the procedure in favor of the Government. This case has potential precedent value in a series of other cases tried by the same military judge. We should take the time to test the allegations against facts obtained in an adversary evidentiary hearing. The results of such a hearing may further support the contentions of the majority. Nevertheless, by using this procedure, we would insure that the accused is not denied his basic right of confrontation in an area where an inference or presumption against his interests may effectively terminate the real value of his appellate rights.